     Case 2:20-cv-02353-KJM-KJN Document 12 Filed 06/15/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Roxane Bernhard and Randy B. Bernhard,               No. 2:20-cv-02353-KJM-KJN
12                             Plaintiffs,                ORDER
13           v.
14
     City of Tracy, et al.,
15
                               Defendants.
16

17          Roxane and Randy Bernhard brought this section 1983 claim against the City of Tracy

18   and several individual Tracy Police Officers. The defendants move to dismiss the complaint, to

19   dismiss the request for punitive damages, and for a more definite statement. The plaintiffs oppose
20   the motion but withdraw their request for punitive damages. As explained below, the complaint

21   against the City is dismissed with leave to amend. The motion is otherwise denied.

22   I.     BACKGROUND

23          On November 23, 2018, Officers Muir and Steele of the Tracy Police Department

24   knocked on the door to the plaintiffs’ home. Compl. ¶ 1, ECF No. 1. Several other officers were

25   with them, including officers Wilhurst, Gonzalez, Ortiz, Graham, Bauer and Jesser. Id. Roxane

26   Bernhard opened the door but left the screen door locked. Id. Officers Muir and Steele asked her

27   to open the screen door and she complied. Id. “The two officers demanded entry” and forced

28   their way in when Roxane Bernhard refused to let them inside. Id. The other individual officers

                                                    1
     Case 2:20-cv-02353-KJM-KJN Document 12 Filed 06/15/21 Page 2 of 7


 1   also “entered the premises . . . without consent.” Id. Roxane Bernhard and her son Randy

 2   Bernhard “were ordered to stay in the living room for seven hours while officers rummaged

 3   through all of the rooms of the house . . . [and] took a cell phone from Roxane Bernhard over her

 4   objection.” Id.

 5           The plaintiffs have brought this 42 U.S.C. § 1983 action against the City and the

 6   individual police officers, alleging the officers violated the plaintiffs’ Fourth and Fourteenth

 7   amendment rights by entering the plaintiffs’ home without consent. Id. ¶ 11. The defendants

 8   move to dismiss the complaint entirely or in the alternative to dismiss the request for punitive

 9   damages under Federal Rule of Civil Procedure 12(b)(6). Mot., ECF No. 5. The defendants also
10   move for a more definite statement under Federal Rule of Civil Procedure 12(e). Id. The

11   plaintiffs oppose the motion but withdraw their prayer for punitive damages, Opp’n, ECF No. 7

12   and the defendants have replied, Reply, ECF No. 8. The court submitted the matter without oral

13   argument.

14   II.     MOTION TO DISMISS

15           A party may move to dismiss for “failure to state a claim upon which relief can be

16   granted.” Fed. R. Civ. P. 12(b)(6). The motion may be granted only if the complaint lacks a

17   “cognizable legal theory” or if its factual allegations do not support a cognizable legal theory.

18   Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013). The court

19   assumes all factual allegations are true and construes “them in the light most favorable to the

20   nonmoving party.” Steinle v. City & Cty. of San Francisco, 919 F.3d 1154, 1160 (9th Cir. 2019).

21   A complaint need contain only a “short and plain statement of the claim showing that the pleader

22   is entitled to relief,” Fed. R. Civ. P. 8(a)(2), not “detailed factual allegations,” Bell Atl. Corp. v.

23   Twombly, 550 U.S. 544, 555 (2007). But this rule demands more than unadorned accusations;

24   “sufficient factual matter” must make the claim at least plausible. Ashcroft v. Iqbal, 556 U.S.

25   662, 678 (2009). In the same vein, conclusory or formulaic recitations elements do not alone

26   suffice. Id. (quoting Twombly, 550 U.S. at 555).

27           The court begins with the claim against the City. “To prove a case under section 1983, the

28   plaintiff must demonstrate that (1) the action occurred ‘under color of state law’ and (2) the action

                                                        2
     Case 2:20-cv-02353-KJM-KJN Document 12 Filed 06/15/21 Page 3 of 7


 1   resulted in the deprivation of a constitutional right or federal statutory right.” Jones v. Williams,

 2   297 F.3d 930, 934 (9th Cir. 2002); 42 U.S.C. § 1983. A municipal government’s liability under

 3   section 1983 cannot be based on “a respondeat superior theory.” Monell v. Dep’t of Soc. Servs.

 4   of City of New York, 436 U.S. 658, 694 (1978). A plaintiff must prove: “(1) that [the plaintiff]

 5   possessed a constitutional right of which [s]he was deprived; (2) that the municipality had a

 6   policy; (3) that this policy amounts to deliberate indifference to the plaintiff’s constitutional right;

 7   and, (4) that the policy is the moving force behind the constitutional violation.” Dougherty v.

 8   City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citation omitted). The Ninth Circuit

 9   recognizes four theories that establish municipal liability under Monell: “(1) an official policy; (2)
10   a pervasive practice or custom; (3) a failure to train, supervise, or discipline; or (4) a decision or

11   act by a final policymaker.” Horton by Horton v. City of Santa Maria, 915 F.3d 592, 602–03 (9th

12   Cir. 2019).

13          Here, the complaint appears to identify two unconstitutional policies or practices. First,

14   the complaint alleges each defendant, including the City, “consented to and ratified” all the

15   actions of the other defendants. Compl. ¶ 5. Although a plaintiff may state a claim under Monell

16   by alleging an “official with final policy-making authority ratified a subordinate’s

17   unconstitutional decision or action and the basis for it,” Gillette v. Delmore, 979 F.2d 1342,

18   1346–57 (9th Cir. 1992), “conclusory allegations,” such as those here, “do not support a claim for

19   violation of [a plaintiff’s] constitutional rights under § 1983,” Woodrum v. Woodward Cty., Okl.,
20   866 F.2d 1121, 1126 (9th Cir. 1989). The complaint must “contain sufficient allegations of

21   underlying facts to give fair notice” of the plaintiff’s claims and allow the municipal government

22   “to defend itself effectively.” AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir.

23   2012) (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)). A plaintiff’s allegations

24   “must plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing

25   party to be subjected to the expense of discovery and continued litigation.” Id. (quoting Starr,

26   652 F.3d at 1216). The generic ratification allegations here do not meet that standard.

27          Second, the plaintiffs allege the City failed “to train its officers in the basic principles of

28   Fourth Amendment law, including the necessity of consent, in the absence of a warrant.” Compl.

                                                       3
     Case 2:20-cv-02353-KJM-KJN Document 12 Filed 06/15/21 Page 4 of 7


 1   ¶ 14. A municipality’s failure to train employees may rise to the level of an official policy under

 2   Monell only if the omission amounts to “deliberate indifference to the rights of persons with

 3   whom the [untrained employees] come into contact.” Connick v. Thompson, 563 U.S. 51, 61

 4   (2011) (quotation marks, citations omitted). Deliberate indifference must be shown either by a

 5   single violation with a “highly predictable consequence,” Bd. of Cty. Comm’rs of Bryan Cty., Okl.

 6   v. Brown, 520 U.S. 397, 398 (1997), or a pattern of similar constitutional violations, Connick, 563

 7   U.S. at 62 (citation omitted). The plaintiffs do not allege the City was aware of a pattern of

 8   similar violations, and their allegation about the City’s poor training is a mere conclusion, not a

9    factual allegation, so it is not entitled to a presumption of truth. See Hernandez, 666 F.3d at 637.
10          The court therefore dismisses the section 1983 claim against the City, but with leave to

11   amend if amendment is possible within the confines of Rule 11. See Sonoma Cty. Ass’n of

12   Retired Emps. v. Sonoma Cty., 708 F.3d 1109, 1117 (9th Cir. 2013) (“Courts may decline to grant

13   leave to amend only if there is strong evidence of ‘undue delay, bad faith or dilatory motive on

14   the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

15   undue prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of

16   amendment, etc.’” (quoting Foman v. Davis, 371 U.S. 178, 182 (1962))).

17          The court turns next to the claims against the individual officers. The defendants make no

18   argument that the claim against Officers Muir and Steele should be dismissed. They argue only

19   that Officers Willurst, Gonzalez, Ortiz, Graham, Bauer and Jesser should be dismissed because
20   the “[c]omplaint makes no mention of [these] officers entering the residence or engaging in any

21   conduct that violated [p]laintiffs’ constitutional rights.” Mot. at 4–5. The defendants also argue

22   these officers are protected by qualified immunity for the same reason, but they do not dispute

23   that clearly established law at the relevant time prohibited warrantless searches and seizures

24   without consent. See id. at 6 (“[T]he Fourth Amendment has long recognized the right to privacy

25   in one’s home and curtilage . . . .”). Therefore, the question for this court to resolve is whether

26   the complaint’s factual allegations permit a plausible inference that Officers Willurst, Gonzalez,

27   Ortiz, Graham, Bauer and Jesser violated the plaintiffs’ Fourth Amendment rights against

28   unreasonable searches and seizures.

                                                      4
     Case 2:20-cv-02353-KJM-KJN Document 12 Filed 06/15/21 Page 5 of 7


1            In considering whether pleadings are sufficient to allege an officer deprived a plaintiff of

2    her constitutional rights, the court bears in mind the ultimate individualized and focused inquiry

 3   such a claim requires into “the duties and responsibilities of each individual defendant[’s] . . . acts

 4   or omissions. . . .” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988). An individual officer

 5   cannot be liable under section 1983 simply based on his or her membership in a group; a plaintiff

 6   must “show[] [the officer’s] individual participation in the unlawful conduct.” Jones, 297 F.3d at

 7   935 (citing Chuman v. Wright, 76 F.3d 292, 294 (9th Cir. 1996)). An officer may be liable for the

 8   conduct of others where he or she has been an integral participant in the alleged constitutional

 9   violation. Blankenhorn v. City of Orange, 485 F.3d 463, 481 n.12 (9th Cir. 2007). Under the
10   integral participant rule, each officer’s individual actions need not “rise to the level of a

11   constitutional violation.” Boyd v. Benton County, 374 F.3d 773, 780 (9th Cir. 2004). Rather, the

12   question is whether an officer meaningfully participated in the conduct that violated the plaintiff’s

13   rights. Id. “[A]n officer who does not enter an apartment, but stands at the door, armed with his

14   gun, while other officers conduct the search, can . . . be a ‘full, active participant’ in the search”

15   and subject to liability. Id. But “an officer who waits in the front yard . . . and does not

16   participate in the unconstitutional search in any fashion cannot be held liable.” Hopkins v.

17   Bonvicino, 573 F.3d 752, 770 (9th Cir. 2009).

18           Here, the complaint briefly but clearly alleges that every officer named as a defendant

19   “entered the premises of the Plaintiffs without consent.” Compl. ¶ 1. It also alleges “[t]he
20   officers . . . pushed their way in saying they had a right to detain [p]laintiff” and “rummaged

21   through all of the rooms of the house.” Id. At this stage, the court must view these allegations as

22   true and draw reasonable inferences in the plaintiffs’ favor. Iqbal, 556 U.S. at 678. It is

23   reasonable to infer that when the complaint refers broadly to “officers” or “the officers” in

24   paragraph one, it refers to all of the officers named as defendants. See Compl. ¶ 1. The

25   plaintiffs’ allegations therefore state a claim against all of the individual officers as integral

26   participants in the asserted search and seizure. See Johnson v. Shasta Cty., 83 F. Supp. 3d 918,

27   927 (E.D. Cal. 2015) (denying motion to dismiss because plaintiffs alleged “each defendant

28   participated in the raid of their home, held them at gunpoint, handcuffed plaintiffs . . . and held

                                                        5
     Case 2:20-cv-02353-KJM-KJN Document 12 Filed 06/15/21 Page 6 of 7


 1   plaintiffs in custody for four hours,” permitting the inference each officer was integral

 2   participant). The court denies the motion to dismiss the claim against the individual officers,

 3   which may be included as currently pled in any amended complaint.

 4   III.   MOTION TO STRIKE

 5          The defendants move in the alternative for a more definite statement under Federal Rule

 6   of Civil Procedure 12(e). Mot. at 8. They argue they cannot prepare a defense without detailed

 7   allegations about why officers wanted to enter the plaintiffs’ home. Id. at 9. Rule 12(e) permits a

 8   party to move for a more definite statement when a pleading “is so vague or ambiguous that the

 9   party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). This rule “is designed to
10   strike at unintelligibility, rather than want of detail.” Lexington Ins. Co. v. Energetic Lath &

11   Plaster, Inc., No. 15-861, 2016 WL 829311, at *2 (E.D. Cal. Mar. 3, 2016) (citations omitted).

12          In light of the court’s resolution of the motion to dismiss above, the only remaining

13   allegations are those against each of the individual officers. These allegations provide notice to

14   the defendants of the substance of the plaintiffs’ claim in this respect: officers allegedly violated

15   the plaintiffs’ constitutional rights by entering and searching their home without a warrant or

16   permission. The complaint is not so vague that the officers cannot prepare a response. See Neveu

17   v. City of Fresno, 392 F. Supp. 2d 1159, 1169 (E.D. Cal. 2005) (“A Rule 12(e) motion is more

18   likely to be granted where the complaint is so general that ambiguity arises in determining the

19   nature of the claim or the parties against whom it is being made.” (citation and internal quotation

20   marks omitted)). Moreover, the defendants seek additional details they should be able to learn

21   easily from the officers themselves.

22          The court denies the motion for a more definite statement.

23   IV.    CONCLUSION

24          The court grants the motion to dismiss in part with leave to amend: (1) Because the

25   plaintiffs have withdrawn their request for punitive damages, the motion to dismiss the request for

26   punitive damages is granted as unopposed; (2) the claim against the City of Tracy is dismissed

27   with leave to amend; (3) the motion to dismiss the claims against the individual officers is

28   denied.

                                                       6
    Case 2:20-cv-02353-KJM-KJN Document 12 Filed 06/15/21 Page 7 of 7


1        The court denies the motion for a more definite statement.

2        Any amended complaint must be filed within twenty-one days.

3        This order resolves ECF No. 5.

4        IT IS SO ORDERED.

5   DATED: June 15, 2021.

6




                                                7
